Case 1:16-cr-00265-LMB Document 240 Filed 02/21/19 Page 1 of 1 PageID# 4628



                                                           FILED: February 21, 2019


                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT

                               ___________________

                                     No. 18-4138
                               (1:16-cr-00265-LMB-1)
                               ___________________

UNITED STATES OF AMERICA

              Plaintiff - Appellee

v.

NICHOLAS YOUNG

              Defendant - Appellant

                               ___________________

                                 JUDGMENT
                               ___________________

      In accordance with the decision of this court, the judgment of the district

court is affirmed in part and vacated in part. This case is remanded to the district

court for further proceedings consistent with the court's decision.

      This judgment shall take effect upon issuance of this court's mandate in

accordance with Fed. R. App. P. 41.

                                        /s/ PATRICIA S. CONNOR, CLERK
